Citation Nr: 1627801	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from June 1976 to September 1976, and served on active duty from September 1979 to April 1981.  He also served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  VA treatment records are located in Virtual VA.

The Veteran testified at an April 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a left shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a March 2007 Board decision, entitlement to service connection for a low back disability was denied.  

2.  The evidence received since the March 2007 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.
CONCLUSION OF LAW

Following the prior final denial of March 2007, new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

If a claim of entitlement to service connection is denied by a Board decision, that decision becomes final on the date stamped on the face of the decision and generally cannot be reopened or allowed.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In March 2007, the Board denied service connection for a low back disability because the most probative evidence indicated the Veteran did not have a current low back disability.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The evidence received since that decision includes both lay statements that the Veteran is inhibited by low back pain and the Veteran's testimony that he wears a back brace and currently has low back pain.  See January 2010 Lay Statements; April 2016 Hearing Testimony.  A January 2009 x-ray also indicates that there are minimal degenerative changes of the lumbar spine.  This evidence relates to an unestablished fact needed to establish service connection (i.e., current disability).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a low back disability are met.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  The appeal is allowed to this extent.


REMAND

The Veteran seeks entitlement to service connection for a low back disability and a left shoulder disability.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence that the Veteran was treated for low back pain and shoulder pain while in service.  February 1981 service treatment records reflect that the Veteran was treated for back pain after falling during service in Panama.  The Veteran also reported a low back problem on his February 1981 separation report.  October 1980 service treatment records reflect that he was treated for shoulder pain, although the record does not specify which shoulder.  

Further, there is some evidence that the Veteran may currently have low back and left shoulder disabilities.  January 2010 lay statements and the Veteran's April 2016 hearing testimony indicate that pain in his left shoulder and lower back make it difficult for him to raise his arms above his head and lift anything over five pounds.  VA treatment records indicate that he has chronic back pain and left shoulder pain.  See, e.g., June 2012 VA Treatment Records.  In light of the foregoing, the Board concludes that a VA examination is required to determine the nature and etiology of any diagnosed low back and/or left shoulder disability.

In April 2016, the Veteran testified that he received treatment for his left shoulder and back from Dr. A., a private doctor in Grenada, Mississippi.  The claims file reflects that VA sent an October 2003 letter to Dr. A. seeking relevant medical records, but it appears that none were obtained.  On remand, VA should attempt to obtain these records.

VA treatment records since March 2016 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's help as necessary, obtain treatment records from Dr. J.A. in Grenada, Mississippi, for 2003.  All attempts to obtain the records should be documented in the electronic claims folder.

2.  Obtain any outstanding VA treatment records, including any treatment records since March 2016.

3.  Thereafter, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed low back disability and/or left shoulder disability.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the report that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner must opine as to the following:

a)  Whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed low back disability is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.

b)  Whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed left shoulder disability is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.
The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


